DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 18 March 2022. Claims 1 and 5 have been amended. Claim 6 has been cancelled. Claims 11-12 have been added. Therefore, claims 1-5 and 7-12 are presently pending in this application.
Drawings
The drawings were received on 18 March 2022.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitations of "a mobile module", as recited in line 4 of claim 1, "a lifting module", as recited in line 5 of claim 1, and "control assemblies", as recited in lines 7-8 of claim 1.
The limitations of “an armpit support assembly”, “a waist-hip support assembly” and “leg support assembly” as recited in lines 2, 3 and 4 of claim 3 respectively.
The limitation of “a foot support assembly”, as recited in line 5 of claim 4.
The limitation of “a head support assembly”, as recited in line 5 of claim 5.
The limitation of “a remote manipulation module”, as recited in lines 1-2 of claim 10.
The limitation of “a first positioning member”, “a second positioning member”, “a third positioning member” and “a fourth positioning member”, as recited in lines 20, 21, 23 and 23-24 of claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, in line 27 recites the limitation of “the standing base” which lacks proper antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman (5,265,689 A) in view of Harnois (2004/0267175 A1) and Epstein (6,378,883 B1).
Regarding claim 1, in figures 1-12 Kauffman discloses a standing training mobile device (prosthetic sit/stand device 10a) for carrying a patient to perform movement (the standing training mobile device 10a carries the patient and allows the patient to be lifted from a seated to standing position, see col. 4 lines 15-23, and allows the patient to move the device 10a to a desired location, see col. 4 lines 35-47), comprising: a base 12a; a mobile module (front and rear wheels 22a/24a) disposed on the base 12a (the mobile module 22a/24a is shown to be disposed on the bottom of the base 12a, see fig. 8); a lifting module (powered actuated lifter 20a) disposed on the base 12a (the lifting module 20a is shown to be disposed on top of the base 12a, see fig. 8); a control module (controller 28a, cross arm 90a, handle 96a and support arm 115a) disposed on the lifting module 20a, and coupled to the mobile module 22a/24a (the control module 28a/90a/96a/115a is shown to be disposed on the lifting module 20a and coupled to the mobile module 22a/24a, see figs. 9 and 12 and col. 7 lines 26-64 and col. 9 lines 42-62), wherein the control module 28a/90a/96a/115a includes a manipulation platform (cross arm 90a and support arm 115a) and two control assemblies (controller 28a and handle 96a) disposed on the manipulation platform 90a/115a for the patient to use (the control assemblies 28a/96a allow the patient to drive the mobile module 22a/24a and lifting module 20a, see fig. 7 and col. 7 lines 26-64); and a support module (support frame 58a, rear bracket 60a and seat struts 66a) disposed on the base 12a, and the support module 58a/60a/66a and the lifting module 20a being correspondingly disposed (the support module 58a/60a/66a is shown to be positioned adjacent and connected with the lifting module 20a, see fig. 9), wherein the support module 58a/60a/66a includes a support frame (support frame 58a and rear bracket 60a), a first support assembly (upper body support 16a), a second support assembly (see annotated figs. 9-10 of Kauffman below) and a third support assembly (seat 14a), and wherein the first support assembly 16a, the second support assembly, and the third support assembly 14a are slidably disposed on the support frame 58a/60a respectively (each of the first support assembly 16a, second support assembly and third support assembly 14a are slid upward and downward along the support frame 58a/60a when the support frame 58a/60a is slid upward and downward when the lifting module 20a is actuated, see figs. 9 and 12 and col. 9 lines 63-67), and the second support assembly is disposed between the first support assembly 16a and the third support assembly 14a (the second support assembly appears to be a strap that is shown to be configured to secure the waist of the user and is disposed be between the first support assembly 16a and the third support assembly, see annotated figs. 9-10 of Kauffman below), wherein the support frame 58a/60a includes a first frame body (left side of support frame 58a/60a, see annotated figs. 9-10 of Kauffman below) and a second frame body (right side of support frame 58a/60a, see annotated figs. 9-10 of Kauffman below) corresponding to the first frame body, the first frame body and the second frame body are spaced apart each other, and a standing space for the patient to stand is provided between the first frame body and the second frame body (the patient shown to have a standing space between located between the first frame body and second frame body when the lifting module 20a is actuated to raise the patient to a standing position, see col. 9 lines 27-52); wherein the first support assembly 16a including a first abutting surface that is capable of abutting against the patient (the first support assembly 16a is shown to have padding, with an exterior first abutting surface facing the patient, to abut the patient, see fig. 9 and col. 10 lines 13-24), the second support assembly including a second abutting surface that is capable of abutting against the patient (the second support assembly is shown to have an interior second abutting surface, facing the user, that abuts the patient, see annotated figs. 9-10 of Kauffman below), and the third support assembly 14a including a third abutting surface that is capable of abutting against the patient (the third support assembly 14a is shown to have a strong flexible sheet material, with an exterior third abutting surface facing the patient, to abut the patient, see fig. 11 and col. 9 line 67 to col. 10 line 3).
Annotated figs. 9-10 of Kauffman

    PNG
    media_image1.png
    433
    561
    media_image1.png
    Greyscale

However, if in doubt that Kauffman discloses a second support assembly, in figures 1-2 Harnois teaches a second support assembly 24 with an interior second abutting surface 82 to abut the patient (the second support assembly 24 is a belt with an interior surface 82 to abut the patient, the second support assembly 24 being slidable disposed on a support frame 20 see para. [0029] lines 1-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauffman’s second support assembly with the belt of Harnois’ second support assembly since it is merely a substitution of one known type of patient support structure with another known type of patient support structure, and it appears that the modified Kauffman device would perform equally well when securing the patient to the support frame.
The modified Kauffman device discloses everything as claimed including that the two control assemblies, as disclosed by Kauffman, are linked with each other so as to force the patient to use both hands to operate the device (the user places their left hand on the control unit 28a of the two control assemblies 28a/96a and their right hand on the pump handle 96a of the two control assemblies 28a/96a, during operation of the device, see col. 8 lines 8-9 of Kauffman), but lacks a detailed description of the user using the two control assemblies to drive the mobile module.
However, in figure 1 Epstein teaches that a standing training mobile device 10 includes a mobile module 20/21 and two control assemblies 45/46 on adjustable handles 44 includes a brake control 45 (the two control assemblies 45/46 are linked with each other via A-frames 11 so as to force the patient to use both hands to drive the mobile module 20/21, the control assemblies 45/46 each including a power switch 46 and a brake control 45, the user actuating the brake control 45 to drive the mobile module 20/21 to stop moving 20/21, see col. 3 lines 11-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump handle of the modified Kauffman control assemblies with the addition of a brake control, as taught by Epstein, so as to be able to allow the user to safely stop the device in case of emergency and to allow the user to be able to provide the user with an alternate method of spinning the device around, see col. 3 lines 34-37 of Epstein.
	Regarding claim 2, the modified Kauffman device discloses that the first abutting surface and the third abutting surface face away from the lifting module (the first and third abutting surface are shown to face away from the lifting module 20a and facing toward the patient, see figs. 9 and 11 of Kauffman), and the second abutting surface is disposed facing the lifting module (the second abutting surface 82, as taught by Harnois is shown to face the patient and therefore face the lifting module, as taught by Kauffman, see fig. 1 of Harnois).
Regarding claim 3, the modified Kauffman device discloses that the first support assembly is an armpit support assembly (the first support assembly 16a is for securing the armpits to the mobile device 10a, see col. 10 lines 13-24 of Kauffman), the second support assembly is a waist-hip support assembly (the second support assembly 24 is shown to be an assembly for supporting the waist and hips of the patient, see para. [0029] lines 1-12 of Harnois), and the third support assembly is a leg support assembly (the third support assembly 14a is shown to support the upper legs of the patient, see col. 9 line 67 to col. 10 line 3 of Kauffman).
Regarding claim 4, the modified Kauffman device discloses that the patient stands on the base of the mobile device, see fig. 1 of Kauffman, but lacks a detailed description of the support module further includes a fourth support assembly, the fourth support assembly is slidably disposed on the support frame and the fourth support assembly is a foot support assembly.
However, in figures 1-2 Harnois teaches a fourth support assembly 28 slidably disposed on the support frame 20 and supporting the feet of the patient (the fourth support assembly 28 has foot restraints 32 for supporting the feet of the patient and is slidably disposed on the support frame 20, see para. [0029] lines 18-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kauffman support frame with the addition of a fourth support assembly, as taught by Harnois, to more securely maintain the patient on the support frame when the mobile device is in motion.
The modified Kauffman device discloses that the third support assembly is disposed between the second support assembly and the fourth support assembly (the third support assembly, being a leg support assembly as taught by Kauffman, is shown to be disposed between the waist-hip support assembly 24 and fourth support assembly 28, see figs. 1-2 and para. [0029] lines 18-32 of Harnois).
Regarding claim 5, the modified Kauffman device discloses everything as claimed but lacks a detailed description of the support module further including a fifth support assembly, the fifth support assembly is slidably disposed on the support frame, and the fifth support assembly is a head support assembly.
However, in figures 1-2 Harnois teaches a fifth support assembly 34 slidably disposed on the support frame 20 and supporting the head of the patient (the fifth support assembly 34 is a head rest for supporting the head of the patient and is slidably disposed on the support frame 20, see para. [0029] lines 12-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kauffman support frame with the addition of a fifth support assembly, as taught by Harnois, to more securely maintain the patient on the support frame when the mobile device is in motion.
The modified Kauffman device discloses that the first support assembly is disposed between the second support assembly and the fifth support assembly (the first support assembly, as taught by Kauffman, is shown to be between the waist-hip second support assembly 24, as taught by Harnois, and the fifth support assembly 34, see figs. 1-2 and para. [0029] lines 18-24 of Harnois).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman, Harnois and Epstein as applied to claim 1 above, and further in view of Su et al. (2018/0078816 A1).
Regarding claim 7, the modified Kauffman device discloses that the mobile module includes at least two main driving wheels and two auxiliary wheels (the mobile module 22a/24a has two main driving wheels 22a driven by a motors 126a and the two auxiliary wheels 24a are swivel wheels that move along with the base 12a, see figs. 9-12 and col. 9 lines 18-27 of Kauffman), but lacks a detailed description of the mobile module having at least four auxiliary wheels.
However, in figure 1 Su teaches that a mobile module 11 includes two main driving wheels 12 and four auxiliary wheels 13 (the two main driving wheels 12 are driven by a wheel motor 14 while the four auxiliary wheels 13 move along with the mobile module 11 when the device 1 is in motion, see para. [0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kauffman mobile module to have four auxiliary wheels, as taught by Su, to provide additional stability to the mobile device when the mobile device is in motion.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman, Harnois and Epstein as applied to claim 1 above, and further in view of Perry (5,366,036 A).
Regarding claim 8, the modified Kauffman device discloses everything as claimed, but lacks a detailed description of the support module further including an auxiliary handrail, and the auxiliary handrail is disposed on the support frame.
However, in figure 4 Perry teaches that a support module 36 includes an auxiliary handrail 208, and the auxiliary handrail 208 is disposed on a support frame 42 (the auxiliary handrail 208 is placed on the back of the support frame 42 for a caregiver to assist a patient in moving the mobile device 20, see col. 4 lines 54-61 and col. 8 lines 53-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kauffman support frame to have an auxiliary handrail, as taught by Perry, to allow a caregiver to assist a patient in moving the mobile device in case of power loss or incapacity of the patient.
Regarding claim 9, the modified Kauffman device discloses everything as claimed including the manipulation platform (the manipulation platform 90a/115a is shown to carry the two control assemblies 28a/96a, see figs. 9 and 12 of Kauffman), but lacks a detailed description of the manipulation platform including a platform seat and at least two carrying plates slidably disposed on the platform seat, and the two control assemblies are disposed on one of the carrying plates.
However, in figures 4 and 6 Perry teaches that a manipulation platform 222 includes a platform seat 232 and at least two carrying plates 226 slidably disposed on the platform seat 232, and the two control assemblies 54 are disposed on one of the carrying plates (the carrying plates 226 are slidably adjustable when the patient slidably adjusts the platform seat 232 to accommodate the arm length of the patient, see col. 9 lines 29-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kauffman manipulation platform to have a platform seat and two carrying plates carrying the two control assemblies, as taught by Perry, to allow the patient to adjust the manipulation platform to accommodate the arm length of the patient, see col. 9 lines 34-39 of Perry.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman, Harnois and Epstein as applied to claim 1 above, and further in view of Fu et al. (2016/0058649 A1).
Regarding claim 10, the modified Kauffman device discloses everything as claimed including a remote manipulation module (control unit 28a, see figs. 7 and 12 of Kauffman), wherein the remote manipulation module is coupled to the control module to control a movement direction of the mobile module (the remote manipulation module 28a is remotely coupled to drive motors 126a, via electrical cable 116, which drive mobile module 22a/24a drive wheels 22a to control the movement direction of the mobile module 22a/24a, see figs. 7 and 12 and col. 7 lines 40-64 of Kauffman; the remote manipulation module 28a shown to be a distance away from and therefore remote relative to the drive motors 126a, see figs. 7 and 12 of Kauffman).
However, if in doubt that the modified Kauffman device discloses a remote manipulation module, in figures 1-3 Fu teaches that a control module 140 includes a remote manipulation module (the remote manipulation module is an external device that controls the control module 140 in addition to gripping members 112, see para. [0021] lines 18-20) wirelessly coupled to the control module 140 to control a movement direction of a mobile module 100 (the patient actuates gripping members 112 to control movement directions of the mobile module 100 and an external device issues commands, in addition to or to override, the movement directions of the mobile module 100, the external device being remote from the control module 140, see paras. [0021] and [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kauffman control module to receive control commands from a remote manipulation module, as taught by Fu, to stop movement of the mobile device to prevent injury to the user, see para. [0032] lines 26-30 of Fu.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman (5,265,689 A) in view of Harnois (2004/0267175 A1).
Regarding claim 11, in figures 1-12 Kauffman discloses a standing training mobile device (prosthetic sit/stand device 10a) for carrying a patient to perform movement (the standing training mobile device 10a carries the patient and allows the patient to be lifted from a seated to standing position, see col. 4 lines 15-23, and allows the patient to move the device 10a to a desired location, see col. 4 lines 35-47), comprising: a base 12a; a mobile module (front and rear wheels 22a/24a) disposed on the base 12a (the mobile module 22a/24a is shown to be disposed on the bottom of the base 12a, see fig. 8); a lifting module (powered actuated lifter 20a) disposed on the base 12a (the lifting module 20a is shown to be disposed on top of the base 12a, see fig. 8); a control module (controller 28a, cross arm 90a, handle 96a and support arm 115a) disposed on the lifting module 20a, and coupled to the mobile module 22a/24a (the control module 28a/90a/96a/115a is shown to be disposed on the lifting module 20a and coupled to the mobile module 22a/24a, see figs. 9 and 12 and col. 7 lines 26-64 and col. 9 lines 42-62), wherein the control module 28a/90a/96a/115a includes a manipulation platform (cross arm 90a and support arm 115a) and two control assemblies (controller 28a and handle 96a) disposed on the manipulation platform 90a/115a for the patient to use (the control assemblies 28a/96a allow the patient to drive the mobile module 22a/24a and lifting module 20a, see fig. 7 and col. 7 lines 26-64); and a support module (support frame 58a, rear bracket 60a and seat struts 66a, see fig. 9) disposed on the base 12a, and the support module 58a/60a/66a and the lifting module 20a being correspondingly disposed (the support module 58a/60a/66a is shown to be positioned adjacent and connected with the lifting module 20a, see fig. 9), wherein the support module 58a/60a/66a includes a support frame (support frame 58a and rear bracket 60a), a first support assembly (upper body support 16a and a pair of padded upper body support arms 78a), a second support assembly (see annotated figs. 9-10 of Kauffman above) and a third support assembly (seat 14a and seat side members 67a), and wherein the first support assembly 16a/78a, the second support assembly, and the third support assembly 14a/67a are slidably disposed on the support frame 58a/60a respectively (each of the first support assembly 16a/78a, second support assembly and third support assembly 14a/67a are slid upward and downward along the support frame 58a/60a when the support frame 58a/60a is slid upward and downward when the lifting module 20a is actuated, see figs. 9 and 12 and col. 9 lines 63-67), and the second support assembly is disposed between the first support assembly 16a/78a and the third support assembly 14a/67a (the second support assembly appears to be a strap that is shown to be configured to secure the waist of the user and is disposed be between the first support assembly 16a/78a and the third support assembly, see annotated figs. 9-10 of Kauffman above), wherein the support frame 58a/60a includes a first frame body (left side of support frame 58a/60a, see annotated figs. 9-10 of Kauffman above) and a second frame body (right side of support frame 58a/60a, see annotated figs. 9-10 of Kauffman above) corresponding to the first frame body, the first frame body and the second frame body are spaced apart each other, and a standing space for the patient to stand is provided between the first frame body and the second frame body (the patient shown to have a standing space between located between the first frame body and second frame body when the lifting module 20a is actuated to raise the patient to a standing position, see annotated figs. 9-10 of Kauffman above and col. 9 lines 27-52); wherein the first support assembly 16a/78a including a first abutting surface that is capable of abutting against the patient (the first support assembly 16a/78a is shown to have padding, with an exterior first abutting surface facing the patient, to abut the patient, see fig. 9 and col. 10 lines 13-24), the second support assembly including a second abutting surface that is capable of abutting against the patient (the second support assembly is shown to have an interior second abutting surface, facing the user, that abuts the patient, see annotated figs. 9-10 of Kauffman above), and the third support assembly 14a/67a including a third abutting surface that is capable of abutting against the patient (the third support assembly 14a/67a is shown to have a strong flexible sheet material, with an exterior third abutting surface facing the patient, to abut the patient, see fig. 11 and col. 9 line 67 to col. 10 line 3).
However, if in doubt that Kauffman discloses a second support assembly including a second support bracket, in figures 1-3 Harnois teaches a second support assembly 24/80/83 including a second support bracket 83 and including an interior second abutting surface 82 to abut the patient (the second support assembly 24/80/83 is a belt with an interior surface 82 to abut the patient, the second support assembly 24/80/83 including a rigid leftmost second support bracket 83, for supporting the vertical load of the chest of the user, and the second support assembly 24/80/83 being slidable disposed on a support frame 20, see para. [0029] lines 1-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauffman’s second support assembly with the belt of Harnois’ second support assembly since it is merely a substitution of one known type of patient support structure with another known type of patient support structure, and it appears that the modified Kauffman device would perform equally well when securing the patient to the support frame.
The modified Kauffman device discloses everything as claimed, but lacks a detailed description of a fourth support assembly including a fourth support bracket and a fifth support assembly including a fifth support bracket. 
However, in figures 1-3 Harnois teaches a fourth support assembly 28/32 including a fourth support bracket 32 and being slidably disposed on the support frame 20 and supporting the feet of the patient (the fourth support assembly 28/32 has a leftmost fourth support bracket 32, shown as a left foot restraint for supporting the vertical load of the foot of the user, for supporting the feet of the patient and is slidably disposed on the support frame 20, see para. [0029] lines 18-32), and a fifth support assembly 34/36 including a fifth support bracket 36 and being slidably disposed on the support frame 20 and supporting the head of the patient (the fifth support assembly 34/36 is a head rest including a fifth support bracket 36 immediately behind the head rest for supporting the head of the patient and is slidably disposed on the support frame 20, see para. [0029] lines 12-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kauffman support frame with the addition of a fourth support assembly and a fifth support assembly, as taught by Harnois, to more securely maintain the patient on the support frame when the mobile device is in motion.
The modified Kauffman device discloses that the first support assembly, as disclosed by Kauffman, includes a first support bracket (left padded upper body support arm 78a for supporting the vertical load of the left arm of the user, see fig. 9 of Kauffman; the first support bracket 78a rotates from the collapsed position, see fig. 12, to expanded position, see fig. 9, where the first support bracket 78a is rotated along the y-axis and z-axis, relative to the second frame body, as the first support bracket 78a is rotated upward and toward the user while the user transitions to a seated or standing position, see figs. 9 and 12 and col. 3 lines 56-58 of Kauffman and annotated figs. 9-10 of Kauffman above), that the second support assembly, as taught by Harnois, includes the second support bracket (the second support assembly 24/80/83 is shown to have the second support bracket 83 on its left side, see figs. 1-2, the second support bracket 83 being a rigid structure for supporting the vertical load of the chest of the user, see para. [0029] lines 5-12 of Harnois; the modified Kauffman device including the second support assembly having the second bracket, as taught by Harnois, and, therefore, the second support bracket is rotated upward and toward the user as the device is moved from the collapsed position to the expanded position where the second support bracket is rotated along the y-axis and z-axis, relative to the second frame body, see figs. 9 and 12 Kauffman and annotated figs. 9-10 of Kauffman above), the third support assembly, as disclosed by Kauffman, includes a third support bracket (left seat side member 67a, see fig. 9 of Kauffman; the third support bracket 67a rotates from the collapsed position, see fig. 12, to expanded position, see fig. 9, where the third support bracket 67a is rotated along the y-axis, going upward, and z-axis, where the third support bracket 67a is rotated, relative to the second frame body, rearward and away from the user while the user transitions from the seated position to the standing position, see figs. 9 and 12 Kauffman and annotated figs. 9-10 of Kauffman above), the fourth support assembly, as taught by Harnois, includes the fourth support bracket rotated relative to the second frame body, as disclosed by Kauffman (the fourth support assembly 28/32 is shown to have the fourth support bracket 32 on its left side, see figs. 1-2, the fourth support bracket 32 for supporting the vertical load of the foot of the user, see para. [0029] lines 5-12 of Harnois; the modified Kauffman device including the fourth support assembly having the fourth support bracket, as taught by Harnois, and, therefore, the fourth support bracket is rotated upward and toward the user as the device is moved from the collapsed position to the expanded position where the fourth support bracket is rotated along the y-axis and z-axis, relative to the second frame body, see figs. 9 and 12 of Kauffman and annotated figs. 9-10 of Kauffman above), the fifth support assembly, as taught by Harnois, includes the fifth support bracket rotated relative to the second frame body, as disclosed by Kauffman (the fifth support assembly 34/36 is shown to have the fifth support bracket 36 behind it, see figs. 1-2, the fifth support bracket 36 for supporting the vertical load of the head of the user, see para. [0029] lines 12-28 of Harnois; the modified Kauffman device including the fifth support assembly having the fifth support bracket, as taught by Harnois, which is between the first and second frame body, see annotated figs. 9-10 of Kauffman above, and, therefore, the fifth support bracket is rotated upward and toward the user as the device is moved from the collapsed position to the expanded position where the fifth support bracket is rotated along the y-axis and z-axis, relative to the first and second frame body, see figs. 9 and 12 of Kauffman and annotated figs. 9-10 of Kauffman above), the first support bracket, second support bracket, third support bracket and fourth support bracket being capable of rotating relative to the second frame body, as recited above, and the fifth support bracket being capable of rotating relative to the first and second frame body, as recited above, to make the patient stand on the standing base (the first support bracket and third support bracket, as disclosed by Kauffman, along with the second support bracket, fourth support bracket and fifth support bracket, as taught by Harnois, are rotated relative to the second frame body, see figs. 9 and 12 of Kauffman, to make the patient stand as the device is moved from the collapsed position to the sitting position and further moved from the sitting position to the standing position, see figs. 1-2, 9 and 12 and col. 3 lines 56-58 of Kauffman and figs. 1-3 of Harnois).
Regarding claim 12, in figures 1-12 Kauffman discloses a standing training mobile device (prosthetic sit/stand device 10a) for carrying a patient to perform movement (the standing training mobile device 10a carries the patient and allows the patient to be lifted from a seated to standing position, see col. 4 lines 15-23, and allows the patient to move the device 10a to a desired location, see col. 4 lines 35-47), comprising: a base 12a; a mobile module (front and rear wheels 22a/24a) disposed on the base 12a (the mobile module 22a/24a is shown to be disposed on the bottom of the base 12a, see fig. 8); a lifting module (powered actuated lifter 20a) disposed on the base 12a (the lifting module 20a is shown to be disposed on top of the base 12a, see fig. 8); a control module (controller 28a, cross arm 90a, handle 96a and support arm 115a) disposed on the lifting module 20a, and coupled to the mobile module 22a/24a (the control module 28a/90a/96a/115a is shown to be disposed on the lifting module 20a and coupled to the mobile module 22a/24a, see figs. 9 and 12 and col. 7 lines 26-64 and col. 9 lines 42-62), wherein the control module 28a/90a/96a/115a includes a manipulation platform (cross arm 90a and support arm 115a) and two control assemblies (controller 28a and handle 96a) disposed on the manipulation platform 90a/115a for the patient to use (the control assemblies 28a/96a allow the patient to drive the mobile module 22a/24a and lifting module 20a, see fig. 7 and col. 7 lines 26-64); and a support module (support frame 58a, rear bracket 60a and seat struts 66a, see fig. 9) disposed on the base 12a, and the support module 58a/60a/66a and the lifting module 20a being correspondingly disposed (the support module 58a/60a/66a is shown to be positioned adjacent and connected with the lifting module 20a, see fig. 9), wherein the support module 58a/60a/66a includes a support frame (support frame 58a and rear bracket 60a), a first support assembly (upper body support 16a and a pair of padded upper body support arms 78a), a second support assembly (see annotated figs. 9-10 of Kauffman above) and a third support assembly (seat 14a and seat side members 67a), and wherein the first support assembly 16a/78a, the second support assembly, and the third support assembly 14a/67a are slidably disposed on the support frame 58a/60a respectively (each of the first support assembly 16a/78a, second support assembly and third support assembly 14a/67a are slid upward and downward along the support frame 58a/60a when the support frame 58a/60a is slid upward and downward when the lifting module 20a is actuated, see figs. 9 and 12 and col. 9 lines 63-67), and the second support assembly is disposed between the first support assembly 16a/78a and the third support assembly 14a/67a (the second support assembly appears to be a strap that is shown to be configured to secure the waist of the user and is disposed be between the first support assembly 16a/78a and the third support assembly, see annotated figs. 9-10 of Kauffman above), wherein the support frame 58a/60a includes a first frame body (left side of support frame 58a/60a, see annotated figs. 9-10 of Kauffman above) and a second frame body (right side of support frame 58a/60a, see annotated figs. 9-10 of Kauffman above) corresponding to the first frame body, the first frame body and the second frame body are spaced apart each other, and a standing space for the patient to stand is provided between the first frame body and the second frame body (the patient shown to have a standing space between located between the first frame body and second frame body when the lifting module 20a is actuated to raise the patient to a standing position, see annotated figs. 9-10 of Kauffman above and col. 9 lines 27-52); wherein the first support assembly 16a/78a including a first abutting surface that is capable of abutting against the patient (the first support assembly 16a/78a is shown to have padding, with an exterior first abutting surface facing the patient, to abut the patient, see fig. 9 and col. 10 lines 13-24), the second support assembly including a second abutting surface that is capable of abutting against the patient (the second support assembly is shown to have an interior second abutting surface, facing the user, that abuts the patient, see annotated figs. 9-10 of Kauffman above), and the third support assembly 14a/67a including a third abutting surface that is capable of abutting against the patient (the third support assembly 14a/67a is shown to have a strong flexible sheet material, with an exterior third abutting surface facing the patient, to abut the patient, see fig. 11 and col. 9 line 67 to col. 10 line 3).
However, if in doubt that Kauffman discloses a second support assembly including a second positioning member, in figures 1-3 Harnois teaches a second support assembly 24/80/83 including a second positioning member 83 and including an interior second abutting surface 82 to abut the patient (the second support assembly 24/80/83 is a belt with an interior surface 82 to abut the patient, the second support assembly 24/80/83 including a rigid second positioning member 83, for supporting the vertical load of the chest of the user, and the second support assembly 24/80/83 being slidable disposed on a support frame 20, see para. [0029] lines 1-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauffman’s second support assembly with the belt of Harnois’ second support assembly since it is merely a substitution of one known type of patient support structure with another known type of patient support structure, and it appears that the modified Kauffman device would perform equally well when securing the patient to the support frame.
The modified Kauffman device discloses everything as claimed, but lacks a detailed description of a fourth support assembly including a fourth positioning member. 
However, in figures 1-3 Harnois teaches a fourth support assembly 28/32 including a fourth positioning member 32 and being slidably disposed on the support frame 20 and supporting the feet of the patient (the fourth support assembly 28/32 has a fourth positioning member 32, shown as foot restraints for supporting the vertical load of the feet of the user, for supporting the feet of the patient and is slidably disposed on the support frame 20, see para. [0029] lines 18-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kauffman support frame with the addition of a fourth support assembly, as taught by Harnois, to more securely maintain the patient on the support frame when the mobile device is in motion.
The modified Kauffman device discloses that the first support assembly, as disclosed by Kauffman, includes a first positioning member (padded upper body support arms 78a for supporting the vertical load of the arms of the user, see fig. 9 of Kauffman; the first positioning member 78a rotates from the collapsed position, see fig. 12, to expanded position, see fig. 9, where the first positioning member 78a is moved along the y-axis and z-axis as the first support bracket 78a moved upward and toward the user while the user transitions to a seated or standing position, see figs. 9 and 12 and col. 3 lines 56-58 of Kauffman and annotated figs. 9-10 of Kauffman above), that the second support assembly, as taught by Harnois, includes the second positioning member (the second support assembly 24/80/83 is shown to have the second positioning member 83, see figs. 1-2, the second positioning member 83 being a rigid structure for supporting the vertical load of the chest of the user, see para. [0029] lines 5-12 of Harnois; the modified Kauffman device including the second support assembly having the second positioning member, as taught by Harnois, and, therefore, the second positioning member is moved upward and toward the user as the device is moved from the collapsed position to the expanded position where the second positioning member is moved along the y-axis and z-axis, see figs. 9 and 12 Kauffman and annotated figs. 9-10 of Kauffman above), the third support assembly, as disclosed by Kauffman, includes a third positioning member (seat side members 67a, see fig. 9 of Kauffman; the third positioning member 67a moves from the collapsed position, see fig. 12, to expanded position, see fig. 9, where the third positioning member 67aa is moved along the y-axis, going upward, and z-axis, where the third positioning member 67a is moved rearward and away from the user while the user transitions from the seated position to the standing position, see figs. 9 and 12 Kauffman and annotated figs. 9-10 of Kauffman above), the fourth support assembly, as taught by Harnois, includes the fourth positioning member moved relative to the second frame body, as disclosed by Kauffman (the fourth support assembly 28/32 is shown to have the fourth positioning member 32, see figs. 1-2, the fourth positioning member 32 for supporting the vertical load of the foot of the user, see para. [0029] lines 5-12 of Harnois; the modified Kauffman device including the fourth support assembly having the fourth positioning member, as taught by Harnois, and, therefore, the fourth positioning member is moved upward and toward the user as the device is moved from the collapsed position to the expanded position where the fourth positioning member is moved along the y-axis and z-axis, see figs. 9 and 12 of Kauffman and annotated figs. 9-10 of Kauffman above), the first support bracket, second support bracket, third support bracket and fourth support bracket being capable of moving along the Y-axis direction and Z-axis direction, as recited above (the first support bracket and third support bracket, as disclosed by Kauffman, along with the second support bracket and fourth support bracket, as taught by Harnois, are moved along the Y-axis and Z-axis directions, see figs. 9 and 12 of Kauffman, to make the patient stand as the device is moved from the collapsed position to the sitting position and further moved from the sitting position to the standing position, see figs. 1-2, 9 and 12 and col. 3 lines 56-58 of Kauffman and figs. 1-3 of Harnois).
Response to Arguments
Applicant's arguments filed 18 March 2022 have been fully considered but they are not persuasive. 
On page 11 lines 5-12 of the applicant’s remarks, applicant argues “The applicant asserts that sufficient structure or acts of the claim limitation "mobile module", "lifting module", "armpit support assembly", "waist-hip support assembly", "leg support assembly", "foot support assembly", "head support assembly", and "remote manipulation module" in the independent claim 1 and dependent claims 3-6 and 10 are clearly depicted in the specification of the present application, for example, in page 7 , 9-10 12-13 that recite as follows, and can be interpreted under 35 U.S.C. 112(f) to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof”.
After further consideration, the limitation of “control module” is not considered to invoke 35 U.S.C. 112(f) as the limitation further recites a “manipulation platform” as sufficient structure for performing the function of “control” for the “control module” limitation. Additionally, the examiner notes that the limitations, as interpreted under 35 U.S.C. 112(f), are provided with corresponding structures, as cited by the applicant in page 11 line 13 to page 13 line 7 of the applicants remarks. However, though said corresponding structures are recited in the specification, said corresponding structures, of the limitations interpreted under 35 U.S.C. 112(f) as recited above, are not recited in the claims. For example, claim 1 recites the limitation of "a mobile module", as recited in line 4 of claim 1, but does not recite the “at least two main driving wheels 21 and at least four auxiliary wheels 22”, as recited on page 11 lines 16-19 of the applicant’s remarks. Therefore, the limitations are interpreted under 35 U.S.C. 112(f) since sufficient structures, to perform the recited function of the limitations, are not claimed in the claims.
The arguments to newly added claim limitations in claims 1 and 11-12 have been addressed in the above rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karlovich (2015/0075575 A1), Dashew et al. (8,215,652 B2) and Wilson (6,092,247 A) are cited to show mobile devices with control assemblies for driving a mobile module.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TU A VO/Primary Examiner, Art Unit 3785